IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STACEY O. JONES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-2507

JOANN KIRKLAND-JONES,

      Appellee.


_____________________________/

Opinion filed April 11, 2016.

An appeal from the Circuit Court for Okaloosa County.
John "Jay" Gontarek, Judge.

Frederick J. Gant, Pensacola, for Appellant.

Janis L. Burke, Fort Walton Beach, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.